

Exhibit 10.1




2016 Valvoline Inc. Incentive Plan, as Amended
(Originally effective as of October 1, 2016)


Section 1. Purpose


The purpose of the 2016 Valvoline Incentive Plan is to promote the interests of
the Company and its shareholders by providing incentives to its directors,
officers and employees (including prospective directors, officers and
employees). Accordingly, the Company may grant to selected officers and
employees Option Awards, Stock Appreciation Rights Awards, Restricted Stock
Awards, Restricted Stock Unit Awards, Incentive Awards, Performance Unit Awards
and Recognition Awards in an effort to attract and retain in its employ
qualified individuals and to provide such individuals with incentives to
continue service with the Company, devote their best efforts to the Company and
improve the Company’s economic performance, thus enhancing the value of the
Company for the benefit of shareholders. This Plan also provides an incentive
for qualified persons, who are not officers or employees of the Company, to
serve on the Board of Directors of the Company and to continue to work for the
best interests of the Company by rewarding such persons with Option Awards,
Stock Appreciation Rights Awards, Restricted Stock Awards or Restricted Stock
Unit Awards.


Section 2. Definitions


“Agreement” shall mean either: (i) an agreement, either in written or electronic
format, entered into by the Company and a Recipient setting forth the terms and
provisions applicable to an Award granted under the Plan; or (ii) a statement,
either in written or electronic format, issued by the Company to a Recipient
describing the terms and provisions of such Award, which need not be signed by
the Recipient.


“Assumed Valvoline Award” shall mean a stock option, stock appreciation right,
restricted stock, restricted stock unit, performance unit, merit or other
incentive compensation award granted pursuant to the Amended and Restated 2015
Ashland Inc. Incentive Plan, the Amended and Restated 2011 Ashland Inc.
Incentive Plan or any other long-term incentive compensation plan sponsored or
maintained by Ashland Inc. (or its successor) and assumed under this Plan in
connection with the Valvoline Stock distribution.


“Award” shall mean an Option Award, a Stock Appreciation Right Award, a
Restricted Stock Award, a Restricted Stock Unit Award, an Incentive Award, a
Performance Unit Award or a Recognition Award, in each case granted under this
Plan.


“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 promulgated
under the Exchange Act.


“Beneficiary” shall mean the person or persons designated by a Recipient or, if
no designation has been made, the person or persons entitled by will or the laws
of descent and distribution to receive the benefits specified under this Plan in
the event of a Recipient’s death.


“Board” shall mean the Board of Directors of the Company.


“Cause” shall have the meaning assigned thereto in the applicable Agreement or,
in the event the applicable Agreement does not assign a meaning to such term,
“Cause” shall mean (i) the willful and continued failure of the Participant to
substantially perform his or her duties with the Company or its Subsidiaries
(other than any such failure resulting from the Participant’s incapacity due to
physical or mental illness), (ii) willful engaging by the Participant in gross
misconduct materially injurious to the Company or its Subsidiaries or (iii) the
Participant’s conviction of or the entering of a plea of nolo contendere (or
similar plea under the law of a jurisdiction outside the United States) to the
commission of a felony (or a similar crime or offense under the law of a
jurisdiction outside the United States).


“Change in Control” shall be deemed to have occurred if:


there shall be consummated (A) any consolidation or merger of the Company (a
“Business Combination”), other than a consolidation or merger of the Company
into or with a direct or indirect wholly-owned subsidiary, as a result of which
the shareholders of the Company own (directly or indirectly), immediately after
the Business Combination, less than 50% of the then outstanding shares of common
stock that are entitled to vote generally for the election of directors of the
corporation resulting from such Business Combination, or pursuant to which
shares of the Company’s Common Stock would be converted into cash, securities or
other property, other than a Business Combination in which the holders of the
Company’s Common Stock immediately prior to the Business Combination



--------------------------------------------------------------------------------



have substantially the same proportionate ownership of common stock of the
surviving corporation immediately after the Business Combination, or (B) any
sale, lease, exchange or transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company, provided,
however, that no sale, lease, exchange or other transfer of all or substantially
all the assets of the Company shall be deemed to occur unless assets
constituting at least 80% of the total assets of the Company are transferred
pursuant to such sale, lease, exchange or other transfer;


the shareholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company;


any Person shall become the Beneficial Owner of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing in special
circumstances) having the right to vote in the election of directors, as a
result of a tender or exchange offer, open market purchases,
privately-negotiated purchases or otherwise, without the approval of the Board;
or


at any time during a period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board shall cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election by the Company’s shareholders of each new director during such
two-year period was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of such two-year
period.


Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of (1) the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, (2) the
repurchase by the Company of outstanding shares of Common Stock or other
securities pursuant to a tender or exchange offer or (3) the Valvoline Stock
distribution.


“Code” shall mean the United States Internal Revenue Code of 1986, as amended.


“Common Stock” shall mean the Common Stock of the Company ($0.01 par value),
subject to adjustment pursuant to Section 14 hereof. “Company” shall mean
Valvoline Inc. or any successor thereto.


“Compensation Committee” shall mean the Compensation Committee of the Board, as
from time to time constituted, or any successor committee of the Board with
similar functions, which shall, unless otherwise determined by the board,
consist of three or more members, each of whom shall be a “non-employee
director” within the meaning of Rule 16b-3 issued under the Exchange Act, an
“outside director” within the meaning of the regulations issued under Section
162(m) of the Code and an “independent director” within the meaning of the
applicable rules of the New York Stock Exchange or any other securities exchange
upon which the Company’s Common Stock is listed, or such committee’s delegate.


“Credited Service” shall mean periods of employment with the Company and its
Subsidiaries for which credit is given, as determined by the Compensation
Committee in its sole discretion.


“Disability” shall have the meaning assigned thereto in the applicable Agreement
or, in the event the applicable Agreement does not assign a meaning to such
term, “Disability” shall mean, (i) in the case of a Participant, when he or she
becomes unable to perform the functions required by his or her regular job due
to physical or mental illness and, in connection with the grant of an Incentive
Stock Option, he or she falls within the meaning of that term as provided in
Section 22(e)(3) of the Code; and (ii) in the case of an Outside Director, when
he or she is unable to attend to his or her duties and responsibilities as a
member of the Board because of incapacity due to physical or mental illness.


“Dividend Equivalents” shall mean the equivalent value (in cash, shares of
Common Stock, shares of Restricted Stock or RSUs) of dividends that would
otherwise be paid on the shares subject to an Award but that have not been
issued or delivered, as described in Section 16(N).


“Effective Date” shall mean October 1, 2016.


“Employee” shall mean a regular, full-time or part-time employee of the Company
or any of its Subsidiaries, provided, however, that for purposes of determining
whether any individual may be a Participant for purposes of any



--------------------------------------------------------------------------------



grant of an Incentive Stock Option, the term “Employee” shall have the meaning
given to such term in Section 3401(c) of the Code.


“Exercise Price” shall mean, with respect to each share of Common Stock subject
to an Option or Stock Appreciation Right, the price fixed by the Compensation
Committee at which such share may be purchased from the Company pursuant to the
exercise of such Option or Stock Appreciation Right.


“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.


“Fair Market Value” shall mean, as of any date, (i) the closing sale price per
share of Common Stock as reported on the Composite Tape of the New York Stock
Exchange, or if there are no sales on such day, on the next preceding trading
day during which a sale occurred and (ii) in the absence of such markets for the
shares of Common Stock, the Fair Market Value shall be determined by the
Compensation Committee, in its discretion, (which determination shall be made in
a manner that complies with Section 409A of the Code to the extent required to
avoid the imposition of taxes or penalties under Section 409A of the Code, as
determined by the Committee), and such determination shall be conclusive and
binding for all purposes.


“Incentive Award” shall mean an Award made pursuant to Section 7 hereof, the
payment of which is contingent upon the achievement of performance goals
(including Performance Goals) for the particular Performance Period.


“Incentive Stock Option” or “ISO” shall mean an Option that is intended by the
Compensation Committee to meet the requirements of Section 422 of the Code or
any successor provision.


“ISO Award” shall mean an Award of an Incentive Stock Option pursuant to Section
10 hereof.


“Nonqualified Stock Option” or “NQSO” shall mean an Option granted pursuant to
this Plan which does not qualify as an Incentive Stock Option.


“NQSO Award” shall mean an Award of a Nonqualified Stock Option pursuant to
Section 10 hereof.


“Option” shall mean the right to purchase Common Stock at a price to be
specified and upon terms to be designated by the Compensation Committee, in its
discretion, or otherwise determined pursuant to this Plan. The Compensation
Committee, in its discretion, shall designate an Option as a Nonqualified Stock
Option or an Incentive Stock Option.


“Option Award” shall mean an Award of an Option pursuant to Section 10 hereof.


“Outside Director” shall mean a director of the Company, who is not also an
Employee, who is selected by the Compensation Committee to receive an Award
under this Plan.


“Participant” shall mean an Employee who is designated (whether individually or
as a member of a specified group of Employees) by the Compensation Committee to
receive an Award under this Plan.
“Performance-Based Exception” shall mean the performance-based exception from
the tax deductibility limitations of Section 162(m) of the Code.


“Performance Goals” shall mean performance goals as may be established in
writing by the Compensation Committee. Such goals may be absolute in their terms
or measured against or in relation to other companies comparably or otherwise
situated, and/or may be relative to stock market indices or such other published
or special indices as the Compensation Committee deems appropriate. Performance
Goals may relate to the performance of the Company or one or more of its
Subsidiaries, divisions, departments, units, functions, partnerships, joint
ventures or minority investments, product lines or products, and/or the
performance of the individual Participant. The Performance Goals applicable to
any Award that is intended to qualify for the Performance-Based Exception shall
be based on one or more of the following criteria (which may be measured either
in the aggregate or on per share basis, and which may include or exclude items
to measure specific objectives, such as losses from discontinued operations,
extraordinary gains or losses, the cumulative effect of accounting changes,
acquisitions or divestitures, foreign exchange impacts and any unusual,
nonrecurring gain or loss):


(i) Earnings measures, including net earnings on either a LIFO, FIFO or other
basis and including earnings, earnings before interest, earnings before interest
and taxes, earnings before interest, taxes and depreciation or earnings before
interest, taxes, depreciation and amortization;






--------------------------------------------------------------------------------



(ii) Operating measures, including operating income, operating earnings, or
operating margin;


(iii) Income or loss measures, including net income or net loss, and economic
profit;


(iv) Cash flow measures, including cash flow or free cash flow;


(v) Revenue measures;


(vi) Reductions in expense measures;


(vii) Operating and maintenance, cost management, and employee productivity
measures;


(viii) Company return measures, including return on assets, investments, equity,
or sales;


(ix) Share price (including attainment of a specified per-share price during the
performance period, growth measures, total return to shareholders or attainment
of a specified price per share for a specified period of time);


(x) Strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market share, market penetration, business expansion
targets, project milestones, production volume levels, or cost targets;


(xi) Accomplishment of, or goals related to, mergers, acquisitions,
dispositions, public offerings, or similar extraordinary business transactions;


(xii) Achievement of business or operational goals such as market share,
business development and/or customer objectives, and debt ratings; or


(xiii) Growth or rate of growth of any of the performance criteria set forth
herein.


“Performance Period” shall mean the period designated by the Compensation
Committee during which performance goals (including Performance Goals) shall be
measured.


“Performance Unit Award” shall mean an Award made pursuant to Section 8 hereof,
the payment of which is contingent upon the achievement of performance goals
(including Performance Goals) for the particular Performance Period.


“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or (iii) an
underwriter temporarily holding securities pursuant to an offering on behalf of
the Company.


“Personal Representative” shall mean the person or persons who, upon the
Disability or incompetence of a Recipient, shall have acquired on behalf of the
Recipient by legal proceeding or otherwise the right to receive the benefits
specified in this Plan.


“Plan” shall mean this 2016 Valvoline Incentive Plan.


“Plan Share Limit” shall have the meaning given in Section 3(A) hereof.


“Qualifying Termination” shall mean:


(i) in the case of a Participant, termination of the Participant’s employment
with the Company and its Subsidiaries at any time such that (A) the Participant
is age fifty-five (55) or older and has at least ten (10) years of continuous
service; and


(ii) in the case of an Outside Director, termination of the Outside Director’s
service on the Board as a result of a mandatory retirement date established by
the Compensation Committee.


“Recipient” shall mean a Participant or an Outside Director, as appropriate.


“Recognition Award” shall mean an Award of Common Stock issued pursuant to
Section 9 hereof.






--------------------------------------------------------------------------------



“Restricted Period” shall mean the period during which Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals (including Performance
Goals), or upon the occurrence of other events as determined by the Compensation
Committee, in its discretion).


“Restricted Stock” shall mean those shares of Common Stock issued pursuant to a
Restricted Stock Award which are subject to the restrictions, terms, and
conditions set forth in the related Agreement or designated by the Compensation
Committee, in its discretion, in accordance with the Plan.


“Restricted Stock Award” shall mean an Award of Restricted Stock pursuant to
Section 6 hereof.


“Restricted Stock Units” or “RSUs” shall mean units (or other Common Stock
equivalents) issued pursuant to a Restricted Stock Unit Award which are valued
in terms of shares of Common Stock and are subject to the restrictions, terms,
and conditions set forth in the related Agreement or designated by the
Compensation Committee, in its discretion, in accordance with the Plan.
 
“Restricted Stock Unit Award” or “RSU Award” shall mean an Award of Restricted
Stock Units pursuant to Section 6 hereof.


“Stock Appreciation Right” or “SAR” shall mean a right pursuant to a Stock
Appreciation Right Award to be paid an amount measured by the appreciation in
the Fair Market Value of shares of Common Stock from the date of grant to the
date of exercise of the SAR, with payment to be made wholly in cash, wholly in
shares of Common Stock or a combination thereof as specified in the Agreement or
determined by the Compensation Committee, in its discretion. A SAR may be
granted only singly and may not be granted in tandem with an Option.


“Stock Appreciation Right Award” or “SAR Award” shall mean an Award of a Stock
Appreciation Right pursuant to Section 10 hereof.


“Subsidiary” shall mean a corporation, company or other entity, whether U.S. or
foreign, (i) more than fifty percent (50%) of whose outstanding shares or
securities (representing the right to vote for the election of directors or
other managing authority) are now or hereafter, owned or controlled, directly or
indirectly, by the Company, or (ii) which does not have outstanding shares or
securities (as may be the case, for example, in a partnership, limited liability
company, joint venture or unincorporated association), but more than fifty
percent (50%) of whose ownership interests representing the right generally to
make decisions for such other entity is now or hereafter, owned or controlled,
directly or indirectly, by the Company; provided, however, that for purposes of
determining whether any person may be a Participant for purposes of any grant of
Incentive Stock Options, the term “Subsidiary” shall have the meaning given to
such term in Section 424(f) of the Code, as interpreted by the regulations
thereunder and applicable law.


“Substitute Awards” shall have the meaning given in Section 14 hereof.


“Tax Date” shall mean the date the withholding tax obligation arises with
respect to an Award.


“Valvoline Stock distribution” shall mean the transaction or series of
transactions initially approved by the Board of Directors of Ashland, Inc. on
September 16, 2015 intended to separate the Valvoline business from Ashland
Inc.’s specialty chemical business and create two independent, publicly traded
companies.


Section 3. Stock Subject to this Plan


(A) Subject to adjustment as provided under Section 14 hereof, there will be
reserved for issuance under this Plan an aggregate of 17,000,000 shares of
Common Stock (the “Plan Share Limit”), any or all of which may be delivered with
respect to ISO Awards. Subject to adjustment as provided under Section 14
hereof, the following limits shall apply with respect to Awards that are
intended to qualify for the Performance-Based Exception: (i) the maximum
aggregate number of shares of Common Stock that may be subject to Options or
SARs granted in any calendar year to any one Participant shall be 1,000,000
shares; (ii) the maximum aggregate number of Restricted Stock Awards and shares
of Common Stock issuable or deliverable under Restricted Stock Unit Awards
granted in any calendar year to any one Participant shall be 500,000 shares; and
(iii) the maximum aggregate number of shares of Common Stock issuable or
deliverable under Performance Unit Awards granted in any calendar year to any
one Participant shall be 500,000 shares of Common Stock or, in the case of
Performance Unit Awards established in cash, an amount of cash equal to the Fair
Market Value (as of the date of grant) of 500,000 shares of Common Stock.
Subject to adjustment as provided under Section 14 hereof, the maximum aggregate
number of shares of Common Stock that may be issuable or deliverable under
Awards granted in any calendar year to any one Outside Director shall be 25,000
shares or, in



--------------------------------------------------------------------------------



the case of Awards established in cash, an amount of cash equal to the Fair
Market Value (as of the date of grant) of 25,000 shares of Common Stock.


(B) In the event that any Award is paid solely in cash, no shares shall be
deducted from the Plan Share Limit by reason of such Award. Shares of Common
Stock subject to Awards that are forfeited, terminated, canceled or settled
without the delivery of Common Stock under the Plan (including cash settlement)
will again be available for Awards under the Plan and credited toward the Plan
Share Limit. Notwithstanding any other provision herein, the Plan Share Limit
shall not be increased by: (i) shares of Common Stock tendered in full or
partial payment of the Exercise Price of an Option, (ii) shares of Common Stock
withheld by the Company or any Subsidiary to satisfy a tax withholding
obligation in connection with the vesting or exercise of an Award, and (iii)
shares of Common Stock that are repurchased by the Company with Option proceeds.
Moreover, all shares of Common Stock covered by a SAR, to the extent that it is
exercised and settled in shares, and whether or not shares are actually issued
or delivered to the Recipient upon exercise of the right, shall be considered
issued or delivered pursuant to the Plan for purposes of the Plan Share Limit.


(C) Any shares of Common Stock underlying Restricted Stock Awards, Restricted
Stock Unit Awards, Recognition Awards, Incentive Awards, Performance Unit Awards
and Dividend Equivalents (collectively, “Full-Value Awards”) that are issued or
delivered under the Plan shall reduce the Plan Share Limit by (i) 4.5 shares for
every one share of Common Stock issued or delivered in connection with any
Full-Value Award made prior to January 31, 2019 and (ii) 4.0 shares for every
one share of Common Stock issued or delivered in connection with any Full-Value
Award and on or after January 31, 2019, and any shares covered by an Award other
than a Full-Value Award shall reduce the Plan Share Limit by one share for every
one share of Common Stock issued or delivered under such Award. Any shares of
Common Stock that again become available for issuance or delivery pursuant to
Section 3(B) of the Plan shall be credited toward the Plan Share Limit in the
same manner as such shares were originally deducted from the Plan Share Limit
pursuant to this Section 3(C).


Section 4. Administration


The Compensation Committee shall have the exclusive authority to administer this
Plan.


In addition to any implied powers and duties that may be needed to carry out the
provisions hereof the Compensation Committee shall have all the powers vested in
it by the terms hereof, including exclusive authority to select the Recipients,
to determine the type, size and terms of the Awards to be made to each
Recipient, to determine the time when Awards will be granted, and to prescribe
the form of the Agreement embodying Awards made under this Plan. The
Compensation Committee shall be authorized to interpret this Plan and the Awards
(including Substitute Awards) granted under this Plan, to establish, amend and
rescind any rules and regulations relating to this Plan, to provide for
accelerated vesting of any outstanding Awards, to make any other determinations
which it believes necessary or advisable for the administration hereof, and to
correct any defect or supply any omission or reconcile any inconsistency in this
Plan or in any Award in the manner and to the extent the Compensation Committee,
in its discretion, deems desirable to carry it into effect. To the extent
permitted by applicable laws, the Compensation Committee may, in its discretion,
delegate to one or more directors or Employees any of the Compensation
Committee’s authority under this Plan. The acts of any such delegates shall be
treated hereunder as acts of the Compensation Committee with respect to any
matters so delegated.


The Compensation Committee shall have no obligation to treat Recipients or
eligible Employees or non-employee directors uniformly, and the Compensation
Committee may, in its discretion, make determinations under this Plan
selectively among Recipients who receive, or Employees or directors who are
eligible to receive, Awards (whether or not such Recipients or eligible
Employees or directors are similarly situated). All determinations and decisions
made by the Compensation Committee, in its discretion, pursuant to the
provisions of this Plan and all related orders and resolutions of the
Compensation Committee shall be final, conclusive and binding on all persons,
including the Company, its Subsidiaries, shareholders, Participants, Outside
Directors, Employees, directors and their estates, Beneficiaries and Personal
Representatives.


Notwithstanding any other provision of this Plan, the Board may reserve to
itself any or all of the authority or responsibility of the Compensation
Committee under this Plan or may act as the administrator of the Plan for any
and all purposes. To the extent that the Board has reserved any such authority
or responsibility or during any time that the Board is acting as administrator
of the Plan, it shall have all the powers of the Compensation Committee
hereunder, and any reference herein to the Compensation Committee (other than in
this paragraph) shall include the Board. To the extent that any action of the
Board under the Plan conflicts with any action of the Compensation Committee,
the action of the Board shall control.









--------------------------------------------------------------------------------





Section 5. Eligibility


Awards may only be granted to Participants and Outside Directors, provided that
Outside Directors may not be granted ISOs, Incentive Awards, Performance Unit
Awards or Recognition Awards.
Section 6. Restricted Stock and Restricted Stock Unit (RSU) Awards


(A) Grant. Any Recipient may receive one or more Restricted Stock Awards or RSU
Awards, as the Compensation Committee, in its discretion, shall from time to
time determine.


(B) Restricted Periods.


 (1) Participants. The Restricted Period for each Restricted Stock Award or RSU
Award to a Participant shall be set forth in the applicable Agreement. Except as
otherwise provided in an Agreement upon a termination of employment or pursuant
to Section 12 in the event of a Change in Control, a Restricted Stock Award or
RSU Award granted to a Participant shall have a minimum Restricted Period of (i)
one (1) year in the case of restrictions that lapse based on the achievement of
performance goals (including Performance Goals); and (ii) three (3) years in the
case of restrictions that lapse based solely on the passage of time, which
period may, at the discretion of the Compensation Committee, lapse on a
pro-rated, graded, or cliff basis (as specified in the Agreement); provided that
in the Compensation Committee’s sole discretion, no more than five percent (5%)
of the shares of Common Stock available for issuance as Restricted Stock Awards
or pursuant to RSU Awards under the Plan may be granted with a Restricted Period
of less than three (3) years.


 (2) Termination of Employment or Service. Except as otherwise provided in the
Agreement or as determined by the Compensation Committee, in its discretion, in
the event that a Restricted Stock Award or RSU Award has been made to a
Recipient whose employment or service as a director is subsequently terminated
for any reason prior to the lapse of all restrictions thereon, such Restricted
Stock or RSU shall be forfeited in its entirety by such Recipient.


Certain Restricted Stock Award Provisions.


 (1) Shareholder Rights; Restrictions on Transferability. Upon the granting of a
Restricted Stock Award, a Recipient shall be entitled to all rights incident to
ownership of Common Stock of the Company with respect to his or her Restricted
Stock, including, but not limited to, the right to vote such shares of
Restricted Stock and to receive dividends thereon when, as and if paid in cash,
shares of Restricted Stock or Dividend Equivalents, as set forth in the
applicable Agreement or as determined by the Compensation Committee, in its
discretion. Each such grant of Restricted Stock may be made without additional
consideration or in consideration of a payment by such Recipient that may be
less than the Fair Market Value per share of Common Stock at the date of grant.
Subject to Section 16(B) hereof, Restricted Stock may not be sold, assigned,
transferred, pledged, or otherwise encumbered during a Restricted Period.


 (2) Restrictions; Dividends on Restricted Stock. During the Restricted Period,
(a) any certificates representing the Restricted Stock shall be registered in
the Recipient’s name and bear a restrictive legend to the effect that ownership
of such Restricted Stock, and the enjoyment of all rights appurtenant thereto
are subject to the restrictions, terms, and conditions provided in this Plan and
the applicable Agreement, and (b) all uncertificated shares of Restricted Stock
shall be held by the Company (or its transfer agent) in book entry form with
appropriate restrictions relating to the transfer of such shares of Restricted
Stock and the other terms and conditions provided in the Plan. Any such
certificates shall be deposited by the Recipient with the Company, together with
stock powers or other instruments of assignment, each endorsed in blank, which
will permit transfer to the Company of all or any portion of the Restricted
Stock which shall be forfeited in accordance with this Plan and the applicable
Agreement. Restricted Stock shall constitute issued and outstanding shares of
Common Stock for all corporate purposes. Notwithstanding the foregoing: (i) the
Recipient will not be entitled to delivery of any stock certificates
representing such Restricted Stock until the restrictions applicable thereto
shall have expired; (ii) the Company will retain custody of all shares of
Restricted Stock issued as a dividend or otherwise with respect to an Award of
Restricted Stock (and such issued shares of Restricted Stock shall be subject to
the same restrictions, terms and conditions as are applicable to the awarded
Restricted Stock) until such time, if ever, as such shares of Restricted Stock
shall have become vested, and Restricted Stock shall not bear interest or be
segregated in separate accounts; (iii) subject to Section 16(B) hereof, the
Recipient may not sell, assign, transfer, pledge, exchange, encumber, or dispose
of any Restricted Stock during the Restricted Period; and (iv) unless otherwise
determined and directed by the Compensation Committee, in its discretion, a
breach of any restrictions, terms, or conditions provided in this Plan, the
applicable Agreement or established by the Compensation Committee with respect
to any Restricted Stock will cause a forfeiture of such



--------------------------------------------------------------------------------



awarded Restricted Stock (including any Restricted Stock issued as a dividend or
otherwise) with respect thereto. Notwithstanding anything contained in this
Section 6(C)(2) to the contrary, cash dividends or other distributions with
respect to Restricted Stock Awards that vest based on the achievement of
performance goals (including Performance Goals) shall be accumulated until such
Award is earned, and the cash dividends or other distributions shall not be paid
if the performance goals (including Performance Goals) are not satisfied.


(C) Certain Restricted Stock Unit (RSU) Award Provisions.


 (1) General. Each RSU Award shall constitute an agreement by the Company to
issue or deliver shares of Common Stock or cash to the Recipient following the
end of the applicable Restricted Period in consideration of the performance of
services. Each such grant of Restricted Stock Units may be made without
additional consideration or in consideration of a payment by such Recipient that
may be less than the Fair Market Value per share of Common Stock at the date of
grant.


 (2) No Shareholder Rights; Dividend Equivalents. A Recipient who receives an
RSU Award shall not have any rights as a shareholder with respect to the shares
of Common Stock subject to such RSUs until such time, if any, that shares of
Common Stock are delivered to the Recipient pursuant to the terms of the
applicable Agreement. A Recipient who receives an RSU Award shall have such
rights, if any, to Dividend Equivalents as shall be set forth in the applicable
Agreement or as determined by the Compensation Committee, in its discretion.


 (3) Payment. Unless otherwise determined by the Compensation Committee, in its
discretion, each Agreement shall set forth the payment date for the RSU Award,
which date shall not be earlier than the end of the applicable Restricted
Period. Payment of earned Restricted Stock Units (and Dividend Equivalents, if
applicable) may be made in one or more installments and may be made wholly in
cash, wholly in shares of Common Stock or a combination thereof, as determined
by the Compensation Committee, in its discretion.


Section 7. Incentive Awards


(A) Grant. Any Participant may receive one or more Incentive Awards, as the
Compensation Committee shall from time to time determine.


(B) Terms and Conditions. 


 (1) Performance Goals. No later than one hundred and twenty (120) days (or, in
the case of Awards that are intended to qualify for the Performance-Based
Exception, ninety (90) days or such shorter period as is required under the
Performance-Based Exception) after the commencement of each Performance Period,
the Compensation Committee shall establish in writing one or more performance
goals (including Performance Goals) that must be reached by a Participant in
order to receive an Incentive Award for such Performance Period. Except with
respect to Awards that are intended to qualify for the Performance-Based
Exception, the Compensation Committee shall have the discretion to later revise
the performance goals (including Performance Goals) and the amount to be paid
out upon the attainment of such goals for any reason, including the reflection
of promotions, transfers or other changes in a Participant’s employment so long
as such changes are consistent with the performance goals (including Performance
Goals) established for other Participants in the same or similar positions.
Performance goals (including Performance Goals) established for Awards that are
intended to qualify for the Performance-Based Exception may only be adjusted to
reduce or eliminate the amount of compensation otherwise payable upon attainment
of the performance goals (including Performance Goals).


 (2) Award Limits. The target Incentive Award shall be a fixed percentage of the
Participant’s base salary paid during the year or such other value the
Compensation Committee may determine appropriate. The maximum aggregate
compensation that can be paid pursuant to an Incentive Award granted in any
calendar year to any one Participant shall be ten million dollars ($10,000,000)
or a number of shares of Common Stock having an aggregate Fair Market Value (as
of the date of grant) not in excess of such amount.


(C) Payment. Payment of Incentive Awards may be made in one or more installments
and may be made wholly in cash, wholly in shares of Common Stock or a
combination thereof as determined by the Compensation Committee. Except as
otherwise provided in the applicable Agreement, payments shall be made no later
than the fifteenth day of the third month following the later of (i) the end of
the tax year of the Participant in which the Performance Period ends and (ii)
the end of the tax year of the Company in which the Performance Period ends.
If payment of an Incentive Award shall be made all or partially in shares of
Common Stock, the number of shares of Common Stock to be delivered to a
Participant on any payment date shall be determined by dividing (x) the dollar
amount of such Incentive Award to be paid (or the part thereof determined by the
Compensation Committee to be



--------------------------------------------------------------------------------



delivered in shares) by (y) the Fair Market Value on the date the Compensation
Committee approves payment of the Incentive Award or as of such other date or
dates as the Compensation Committee shall determine.


(D) Termination. Unless otherwise provided in an Agreement or determined and
directed by the Compensation Committee, an Incentive Award shall terminate if
the Participant does not remain continuously employed and in good standing with
the Company or any of its Subsidiaries until the last business day of the month
immediately preceding the month in which such Incentive Award is otherwise
payable. Unless otherwise provided in an Agreement or determined and directed by
the Compensation Committee, in the event a Participant’s employment is
terminated because of death, Disability, Qualifying Termination or other
employment termination event determined in the discretion of the Compensation
Committee, the Participant (or his or her Beneficiaries or estate) shall receive
the prorated portion of the payment of an Incentive Award for which the
Participant would have otherwise been eligible, based upon the portion of the
Performance Period during which he or she was so employed, at such time such
Incentive Award is otherwise payable, so long as the performance goals
(including Performance Goals) are subsequently achieved.


Section 8. Performance Unit Awards


(A) Grant. Any Participant may receive one or more Performance Unit Awards, as
the Compensation Committee shall from time to time determine. Each Performance
Unit Award shall be established in dollars or shares of Common Stock, or a
combination of both, as determined by the Compensation Committee.


(B) Performance Goals. The performance goals (including Performance Goals) and
Performance Period applicable to a Performance Unit Award shall be set forth in
writing by the Compensation Committee no later than one hundred and twenty (120)
days (or, in the case of Awards that are intended to qualify for the
Performance-Based Exception, ninety (90) days or such shorter period as is
required under the Performance-Based Exception) after the commencement of the
Performance Period. Except with respect to Awards that are intended to qualify
for the Performance- Based Exception, the Compensation Committee shall have the
discretion to later revise the performance goals (including any Performance
Goals) and the amount to be paid out upon the attainment of such goals for any
reason including the reflection of promotions, transfers or other changes in a
Participant’s employment so long as such changes are consistent with the
Performance Goals established for other Participants in the same or similar
positions. Goals established for Awards that are intended to qualify for the
Performance-Based Exception may only be adjusted to reduce or eliminate the
amount of compensation otherwise payable upon attainment of the Performance
Goals.


(C) Payment.


 (1) General. The amount of payment with respect to Performance Unit Awards
shall be determined by the Compensation Committee and shall be based on the
original amount of such Performance Unit Award (including any Dividend
Equivalents with respect thereto) adjusted to reflect the attainment of the
Performance Goals during the Performance Period. Payment may be made in one or
more installments and may be made wholly in cash, wholly in shares of Common
Stock or a combination thereof as determined by the Compensation Committee.
Except as otherwise provided in the applicable Agreement, payments shall be made
no later than the fifteenth day of the third month following the later of (i)
the end of the tax year of the Participant in which the Performance Period ends
and (ii) the end of the tax year of the Company in which the Performance Period
ends. Any payment may be subject to such restrictions and conditions as the
Compensation Committee may determine.


   (2) Payment in Common Stock. If payment of a Performance Unit Award
established in dollars is to be made in shares of Common Stock or partly in such
shares, the number of shares of Common Stock to be delivered to a Participant on
any payment date shall be determined by dividing (i) the amount payable with
respect to such Performance Unit Award by (ii) the Fair Market Value of the
Common Stock on the date the Compensation Committee approves payment of the
Performance Unit Award or as of such other date or dates as the Compensation
Committee shall determine.


 (3) Payment in Cash. If payment of a Performance Unit Award established in
shares of Common Stock is to be made in cash or partly in cash, the amount of
cash to be paid to a Participant on any payment date shall be determined by
multiplying (i) the number of shares of Common Stock to be paid in cash with
respect to such Performance Unit Award, by (ii) the Fair Market Value of the
Common Stock on the date the Compensation Committee approves payment of the
Performance Unit Award or as of such other date or dates as the Compensation
Committee shall determine.


(D) Termination. Unless otherwise provided in an Agreement or determined and
directed by the Compensation Committee, a Performance Unit Award (including any
Dividend Equivalents with respect thereto) shall



--------------------------------------------------------------------------------



terminate for all purposes if the Participant does not remain continuously
employed and in good standing with the Company or any of its Subsidiaries until
the last business day of the month immediately preceding the month in which such
Performance Unit Award is otherwise payable. Unless otherwise provided in an
Agreement or determined and directed by the Compensation Committee, a
Participant (or his or her Beneficiaries or estate) whose employment was
terminated because of death, Disability, Qualifying Termination or other
employment termination event determined in the discretion of the Compensation
Committee will receive a prorated portion of the payment of his or her
Performance Unit Award (including any Dividend Equivalents with respect
thereto), based upon the portion of the Performance Period during which he or
she was so employed, at such time as such Performance Unit Award is otherwise
payable, so long as the Performance Goals are subsequently achieved.


Section 9. Recognition Awards


Any Participant may receive a Recognition Award under this Plan for such reasons
and in such amounts as the Compensation Committee may from time to time
determine.


Section 10. Options and Sar Awards


(A) Grant. Any Recipient may receive one or more Option or SAR Awards, as the
Compensation Committee, in its discretion, shall from time to time determine.


(B) Designation and Price.


 (1) Any Option granted under this Plan may be granted as an Incentive Stock
Option or as a Nonqualified Stock Option as shall be designated by the
Compensation Committee, in its discretion, at the time of the grant of such
Option. Only Participants may be granted ISOs. Each Option and SAR shall, at the
discretion of the Compensation Committee, be evidenced by an Agreement, which
Agreement shall specify the designation of the Option as an ISO or a NQSO, as
the case may be, and shall contain such terms and conditions as the Compensation
Committee, in its sole discretion, may determine in accordance with this Plan.


 (2) Every ISO shall provide for a fixed expiration date of not later than ten
(10) years from the date such ISO is granted. Every NQSO and SAR shall provide
for a fixed expiration date of not later than ten (10) years and one month from
the date such NQSO or SAR is granted.


 (3) The Exercise Price of Common Stock issued pursuant to each Option or SAR
shall be fixed by the Compensation Committee at the time of the granting of the
Option or SAR; provided, however, that such Exercise Price shall in no event
ever be less than 100% of the Fair Market Value of the Common Stock on the date
such Option or SAR is granted, subject to adjustment as provided in Section 14.


(C) Exercise. The Compensation Committee may, in its discretion, provide for
Options or SARs granted under this Plan to be exercisable in whole or in part.
The specified number of shares of Common Stock will be issued after receipt by
the Company of (i) notice from the holder thereof of the exercise of an Option
or SAR, and (ii) with respect to Options, payment to the Company (as provided in
subsection (D) of this Section) of the Exercise Price for the number of shares
with respect to which the Option is exercised. Each such notice and payment
shall be delivered or mailed to the Company at such place and in such manner as
the Company may designate from time to time.


(D) Payment.


 (1) Options. Except as otherwise provided in this Section 10, the Exercise
Price for the Common Stock issuable pursuant to an Option shall be paid in full
when the Option is exercised. Subject to such rules as the Compensation
Committee in its discretion may impose, the Exercise Price may be paid in whole
or in part: (i) in cash; (ii) by tendering (either by actual delivery or
attestation) unencumbered shares of Common Stock previously acquired by the
Recipient exercising such Option having an aggregate Fair Market Value at the
time of exercise equal to the total Exercise Price; (iii) by a combination of
such methods of payment; or (iv) by such other consideration as shall constitute
lawful consideration for the issuance of Common Stock and approved by the
Compensation Committee in its discretion (including, without limitation,
effecting a cashless exercise of the Option with a broker or by having the
Company withhold shares of Common Stock from the shares of Common Stock
otherwise issuable pursuant to the exercise of the Option (for the avoidance of
doubt, the shares of Common Stock so withheld shall be counted against the Plan
Share Limit)).


 (2) Stock Appreciation Rights. A SAR shall entitle the holder thereof, upon
exercise, to surrender the SAR and receive in exchange therefore an amount equal
to (i) the excess, if any, of (x) the Fair Market Value of a share of Common
Stock at the time the SAR is exercised over (y) the Exercise Price specified in
such SAR, (ii)



--------------------------------------------------------------------------------



multiplied by the number of shares of Common Stock covered by such SAR, or
portion thereof, which is so surrendered. Such amount shall be paid to the
holder in shares of Common Stock the number of which shall be determined by
dividing such amount by the Fair Market Value of the Common Stock at the time
the holder makes an effective exercise of the right to receive such amount;
provided that, subject to Section 15 hereof, the exercise of any SAR may be
settled wholly in cash or a combination of cash and shares of Common Stock as
set forth in the Agreement or as determined by the Compensation Committee in its
discretion.


(E) Expiration or Termination of Awards. 


 (1) Participants.
 
 (a) Except as otherwise provided in the Agreement or as determined by the
Compensation Committee, and subject to the provisions of Section 12(A) hereof,
every Option and SAR granted to a Participant shall provide that it may not be
exercised in whole or in part prior to the first anniversary of the date of its
grant of granting such Option or SAR (unless otherwise determined by the
Compensation Committee) and if the employment of the Participant shall terminate
prior to the end of such first anniversary (or such other period determined by
the Compensation Committee), the Option or SAR granted to such Participant shall
immediately terminate.


 (b) Except as otherwise provided in the Agreement or as determined by the
Compensation Committee, in the event the Participant dies (i) while employed,
(ii) during the periods in which Options or SARs may be exercised by a
Participant determined to be Disabled, or (iii) after Qualifying Termination,
such Option or SAR shall be exercisable, at any time or from time to time, prior
to the fixed termination date set forth in the Option or SAR, by the
Beneficiaries of the decedent for the number of shares which the Participant
could have acquired under the Option or SAR immediately prior to the
Participant’s death.


 (c) Except as otherwise provided in the Agreement or as determined by the
Compensation Committee, in the event the employment of any Participant shall
cease by reason of Disability, as determined by the Compensation Committee at
any time during the term of the Option or SAR, such Option or SAR shall be
exercisable, at any time or from time to time, prior to the fixed termination
date set forth in the Option or SAR, by such Participant or his or her Personal
Representative for the number of shares which the Participant could have
acquired under the Option or SAR immediately prior to the Participant’s
Disability. The determination by the Compensation Committee of any question
involving Disability of a Participant shall be conclusive and binding.


 (d) Except as otherwise provided in the Agreement or as determined by the
Compensation Committee, in the event the employment of any Participant shall
cease by reason of Qualifying Termination, such Option or SAR shall be
exercisable, at any time or from time to time, prior to the fixed termination
date set forth in the Option or SAR, for the number of shares which the
Participant could have acquired under the Option or SAR immediately prior to
such Qualifying Termination.


 (e) Notwithstanding any provision of this Plan to the contrary, any Option or
SAR may, in the discretion of the Compensation Committee or as provided in the
relevant Agreement, become exercisable, at any time or from time to time, prior
to the fixed termination date set forth in the Option or SAR, for the full
number of awarded shares or any part thereof, less such number as may have been
theretofore acquired under the Option or SAR from and after the time the
Participant ceases to be an Employee as a result of the sale or other
disposition by the Company or any of its Subsidiaries of assets or property
(including shares of any Subsidiary) in respect of which such Participant had
theretofore been employed or as a result of which such Participant’s continued
employment is no longer required.


 (f) Except as provided in subsections (b), (c), (d) and (e) of this Section
10(E)(1) and Sections 12(A) and 16(H) hereof, every Option and SAR shall
terminate on the earlier to occur of the fixed termination date set forth in the
Option or SAR or ninety (90) days after cessation of the Participant’s
employment for any reason in respect of the number of shares of Common Stock
which the Participant could have acquired under the Option or SAR immediately
prior to such cessation of employment; provided, however, that no Option or SAR
may be exercised after the fixed termination date set forth in the Option or
SAR, which shall be no more than ten (10) years from the date of grant.


(2) Outside Directors.


(a) Except as otherwise provided in the Agreement or as determined by the
Compensation Committee, and subject to the provisions of Section 12(A) hereof,
every Option and SAR granted to an Outside Director shall provide that, unless
otherwise determined by the Compensation Committee, (i) it may not be exercised
in whole or in part until the earlier to occur of (1) the one-year anniversary
of the date of granting such Option or SAR and (2) the next annual meeting of
shareholders immediately following the date of granting such Option or SAR and
(ii) if the service of the



--------------------------------------------------------------------------------



Outside Director shall terminate prior to the end of such one year period (or
such other period determined by the Compensation Committee), the Option or SAR
granted to such Outside Director shall immediately terminate.


(b) Except as otherwise provided in the Agreement or as determined by the
Compensation Committee, in the event the service of any Outside Director as a
director of the Company ceases by reason of Qualifying Termination, death,
Disability or other event as determined in the discretion of the Compensation
Committee, then any unexercised Options or SARs granted to such Outside Director
shall be exercisable, at any time or from time to time, prior to the fixed
termination date set forth in the Option or SAR, by such Outside Director, his
or her Personal Representative or his or her Beneficiaries for the number of
shares which the Outside Director could have acquired under the Option or SAR
immediately prior to the Outside Director’s Qualifying Termination, death or
Disability, as applicable. The determination by the Compensation Committee of
any question involving Disability of an Outside Director shall be conclusive and
binding.


Section 11. Continued Employment


Nothing in this Plan, or in any Award granted pursuant to this Plan, shall
confer on any individual any right to continue in the employment of, or service
(as an Outside Director or otherwise) to, the Company or any of its Subsidiaries
or interfere in any way with the right of the Company or any of its Subsidiaries
to terminate the Participant’s employment with or service to the Company at any
time.


Section 12. Change in Control


(A) Treatment of Awards. The following provisions of this Section 12(A) shall
govern the treatment of Awards in the event of a Change in Control, except to
the extent otherwise provided in an applicable Agreement:


 (1) Outstanding Awards may be assumed, continued, converted or replaced by the
surviving or resulting entity in connection with a Change in Control, as
determined by the Compensation Committee in its sole discretion prior to such
Change in Control in accordance with Section 12(A)(3), without the consent of
the affected Recipient. Any outstanding Award that is assumed, continued,
converted or replaced by the surviving or resulting entity in connection with a
Change in Control shall continue to vest (and become exercisable, as applicable)
subject to the Recipient’s continued employment or service with such surviving
or resulting entity or its Subsidiaries in accordance with the vesting schedule
and other terms set forth in the applicable Agreement; provided that, in the
event of the termination of a Participant’s employment with such surviving or
resulting entity or its Subsidiaries without Cause during the two-year period
immediately following the date of the Change in Control, any such Award (or
portion thereof) that is then unvested shall immediately vest (and become
exercisable, as applicable) and become free of all other restrictions.


 (2) Any outstanding Award that is not assumed, continued, converted or replaced
by the surviving or resulting entity in connection with a Change in Control
shall immediately vest and become free of all other restrictions upon the date
of the Change in Control.


 (3) An Award will not be considered to be assumed, continued, converted or
replaced by the surviving or resulting entity in connection with a Change in
Control unless, in each case as determined by the Compensation Committee in its
sole discretion prior to such Change in Control, the number and kind of shares
or other securities underlying the Award, and the exercise prices and
performance goals (including Performance Goals) applicable thereto, if any, are
adjusted (or, in the case of performance goals (including Performance Goals),
measured or deemed achieved in full or in part as of immediately prior to such
Change in Control) to prevent dilution of the Recipient’s rights hereunder and
to preserve the intrinsic value and material terms and conditions of the Award
as in effect as of immediately prior to the Change in Control.


(B) Cash-out of Awards. In connection with a Change in Control, the Compensation
Committee may, in its sole discretion, and without the consent of the affected
Recipient, either by the terms of the Agreement applicable to any Award or by
resolution adopted prior to the occurrence of the Change in Control, provide
that any outstanding Award (or a portion thereof) shall, upon the occurrence of
such Change in Control, be cancelled in exchange for a payment in cash in an
amount based on the Fair Market Value of the shares of Common Stock subject to
the Award (less any Exercise Price), which amount may be zero (0), if
applicable.


Section 13. Withholding Taxes


Federal, state, local, non-United States or other law may require the
withholding of taxes applicable to gains resulting from the payment or vesting
of an Award. Unless otherwise prohibited by the Compensation Committee, the
Company may permit or require (subject to such conditions or procedures as may
be established by the



--------------------------------------------------------------------------------



Compensation Committee in its discretion) any such tax withholding obligation of
a Recipient to be satisfied by any of the following means, or by a combination
of such means: (i) a cash payment from Recipient; (ii) withholding from the
shares of Common Stock otherwise issuable to the Recipient pursuant to the
vesting or exercise of an Award a number of shares of Common Stock having a Fair
Market Value, as of the Tax Date, equal to the maximum amount that may be
withheld under Financial Accounting Standards Board Accounting Standards
Codification Topic 718 without creating an additional accounting charge; or
(iii) having the Recipient deliver to the Company a number of shares of Common
Stock having a Fair Market Value as of the Tax Date which will satisfy the
withholding tax obligation (in whole or in part) arising from the vesting or
exercise of an Award. If the payment specified in clauses (i) or (iii) of the
preceding sentence is not paid by a Recipient, the Compensation Committee may
refuse to issue Common Stock under this Plan.


Section 14. Adjustments Upon Changes in Capitalization


In the event of any change in the outstanding Common Stock of the Company by
reason of any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization, combination, or exchange of shares, split-up,
split-off, stock distribution, liquidation or other similar change in
capitalization, or any distribution to common shareholders other than normal
cash dividends, the number or kind of shares (or other property) that may be
issued under this Plan pursuant to Section 3 hereof, the number or kind of
shares (or other property) subject to any outstanding Award and the price per
share and performance goals applicable to any outstanding Award shall be
automatically adjusted, as determined by the Compensation Committee in its sole
discretion, so that the proportionate interest of the Recipient shall be
maintained as before the occurrence of such event. Such adjustment shall be
conclusive and binding for all purposes hereof.


Awards may, in the discretion of the Compensation Committee, be granted under
this Plan in assumption of, or in substitution for, the Assumed Valvoline Awards
and outstanding awards previously granted by a company acquired by the Company
or any of its affiliates or with which the Company or any of its affiliates
combines (“Substitute Awards”). The number of Shares underlying any Substitute
Awards (including the Assumed Valvoline Awards) shall not be counted against the
Plan Share Limit; provided, however, that, Substitute Awards issued in
connection with the assumption of, or in substitution for, outstanding stock
options intended to qualify for special tax treatment under Sections 421 and 422
of the Code that were previously granted by a company that is acquired by the
Company or any of its affiliates or with which the Company or any of its
affiliates combines shall be counted against number of shares of Common Stock
which may be delivered with respect to ISO Awards. Except as otherwise
determined by the Compensation Committee, any Substitute Awards granted under
this Plan in assumption of, or in substitution of, the Assumed Valvoline Awards
shall be subject to the same terms and conditions as were in effect with respect
to the Assumed Valvoline Awards as of immediately prior to such assumption or
substitution.


Section 15. Amendment and Termination


The Board may amend, alter, suspend or terminate this Plan in whole or in part
and at any time; provided, however, that no alteration or amendment that
requires shareholder approval in order for the Plan to continue to comply with
the New York Stock Exchange rules or any rule promulgated by the Securities and
Exchange Commission or any other securities exchange on which shares of Common
Stock are listed or any other applicable laws shall be effective unless such
amendment shall be approved by the requisite vote of shareholders of the Company
entitled to vote thereon within the time period required under such applicable
listing standard or rule.


Except for adjustments made pursuant to Section 14 hereof, the Board or the
Compensation Committee will not, without the further approval of the
shareholders of the Company, authorize the amendment of any outstanding Option
or SAR to reduce the Exercise Price. No Option or SAR will be cancelled and
replaced with Awards having a lower Exercise Price or for another Award or for
cash without further approval of the shareholders of the Company, except as
provided in Section 12 or 14 hereof. Furthermore, no Option or SAR will provide
for the payment, at the time of exercise, of a cash bonus or grant or sale of
another Award without further approval of the shareholders of the Company. This
Section 15 is intended to prohibit the cash-out or repricing of “underwater”
Options or SARs without shareholder approval and will not be construed to
prohibit the adjustments provided for in Section 12 or 14 hereof.


Termination of this Plan shall not affect any Awards made hereunder which are
outstanding on the date of termination and such Awards shall continue to be
subject to the terms of this Plan notwithstanding its termination. Except as
otherwise provided pursuant to this Plan, no amendment, suspension, or
modification of this Plan or an Agreement shall adversely affect in any material
way any Award previously granted under the Plan, without the written consent of
the Recipient holding such Award; provided that the Compensation Committee in
its discretion may modify an ISO held by a Participant to disqualify such Option
from treatment as an “incentive stock option” under Section 422 of the Code
without the Participant’s consent.






--------------------------------------------------------------------------------



Section 16. Miscellaneous Provisions


(A) Rights to Awards. No Recipient or other person shall have any claim or right
to be granted an Award under this Plan.


(B) Assignment and Transfer. A Recipient’s rights and interests under this Plan
(including any Awards granted hereunder) may not be assigned or transferred in
whole or in part, either directly or by operation of law or otherwise (except in
the event of a Recipient’s death, by will or the laws of descent and
distribution), including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner, and no such
rights or interests of any Recipient in this Plan shall be subject to any
obligation or liability of such individual; provided, however, that a
Recipient’s rights and interests under this Plan (including any Awards granted
hereunder) may, subject to the discretion and direction of the Compensation
Committee, be made transferable by such Recipient during his or her lifetime.
Except as specified in Section 6 hereof, the holder of an Award shall have none
of the rights of a shareholder until the shares subject thereto shall have been
registered in the name of the person receiving or person or persons exercising
the Award on the transfer books of the Company.


(C) Compliance with Legal and Exchange Requirements. The Plan, the granting and
exercising of Awards hereunder, the issuance of Common Stock and other interests
hereunder, and the other obligations of the Company under the Plan and any
Agreement pursuant to the Plan, shall be subject to all applicable United States
federal and state laws, rules and regulations, the applicable laws, rules and
regulations of any other country or jurisdiction, and to such approvals by any
regulatory or governmental agency as may be required. The Company or the
Compensation Committee, in their respective discretion, may postpone the
granting, vesting and exercising of Awards, the issuance or delivery of Common
Stock under any Award or any other action permitted under the Plan to permit the
Company, with reasonable diligence, to complete such stock exchange listing or
registration or qualification of such Common Stock or other required action
under any federal or state law, rule, or regulation and may require any
Recipient to make such representations and furnish such information as the
Compensation Committee may consider appropriate in connection with the issuance
or delivery of Common Stock in compliance with applicable laws, rules, and
regulations. The Company shall not be obligated by virtue of any provision of
the Plan to recognize the vesting or exercise of any Award or to otherwise sell
or issue Common Stock in violation of any such laws, rules, or regulations; and
any postponement of the vesting, exercise or settlement of any Award under this
provision shall not extend the term of such Awards, and neither the Company nor
any of its Subsidiaries, directors or officers shall have any obligations or
liability to any Recipient with respect to any Award (or Common Stock issuable
thereunder) that shall lapse because of such postponement.


(D) Ratification and Consent. By accepting any Award under this Plan, each
Recipient and each Personal Representative or Beneficiary claiming under or
through him or her shall be conclusively deemed to have indicated his or her
acceptance and ratification of, and consent to, any action taken under this Plan
by the Company or any of its Subsidiaries, the Board, or the Compensation
Committee in its discretion.


(E) Additional Compensation. Nothing contained in this Plan shall prevent the
Board from adopting other or additional compensation arrangements, subject to
shareholder approval if such approval is required.


(F) Grant Date. Each Recipient shall be deemed to have been granted any Award on
the date the Compensation Committee took action to grant such Award under this
Plan or such date as the Compensation Committee in its discretion shall
determine at the time such Award is authorized. The grant date shall not be
earlier than the date of the resolution and action therein by the Compensation
Committee.


(G) Fractional Shares. No fractional shares shall be issued or delivered
pursuant to this Plan or any Award. The Compensation Committee in its discretion
shall determine whether cash, other Awards, or other property shall be issued or
paid in lieu of fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.


(H) Forfeiture Provision. Unless the Agreement specifies otherwise, the
Compensation Committee in its discretion may require a Recipient to forfeit all
unexercised, unearned, unvested or unpaid Awards if:


 (1) the Recipient, without written consent of the Company, engages directly or
indirectly in any manner or capacity as principal, agent, partner, officer,
director, employee or otherwise in any business or activity competitive with the
business conducted by the Company or any of its Subsidiaries, as determined by
the Compensation Committee in its discretion;


 (2) the Recipient performs any act or engages in any activity that is
detrimental to the best interests of the Company or any of its Subsidiaries, as
determined by the Compensation Committee in its discretion; or





--------------------------------------------------------------------------------



 (3) the Recipient breaches any agreement or covenant with, or obligation or
duty to, the Company or any Subsidiary, including without limitation, any
non-competition agreement, non-solicitation agreement, confidentiality or
non-disclosure agreement, or assignment of inventions or ownership of works
agreement, as determined by the Compensation Committee in its discretion.


(I) Compensation Recovery Policy. Each Award granted to a Participant under the
Plan shall be subject to forfeiture or repayment pursuant to the terms of any
applicable compensation recovery policy adopted by the Company as in effect from
time to time, including any such policy that may be adopted or amended to comply
with the Dodd-Frank Wall Street Reform and Consumer Protection Act or any rules
or regulations issued by the Securities and Exchange Commission or applicable
securities exchange.


(J) Severability. The validity, legality, or enforceability of the Plan will not
be affected even if one or more of the provisions of this Plan shall be held to
be invalid, illegal, or unenforceable in any respect.


(K) Section 409A. The Company intends that Awards granted under the Plan will be
designed and administered in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409A of the Code. To
the extent that the Compensation Committee in its discretion determines that any
award granted under the Plan is subject to Section 409A of the Code, the
Agreement shall incorporate the terms and conditions necessary to avoid the
imposition of an additional tax under Section 409A of the Code upon a Recipient.
The Compensation Committee reserves the right to make amendments to any Award as
it deems necessary or desirable to avoid the imposition of taxes or penalties
under Section 409A of the Code. Notwithstanding any other provision of the Plan
or any Agreement (unless the Agreement provides otherwise with specific
reference to this Section): (i) an Award shall not be granted, deferred,
accelerated, extended, paid out, settled, substituted or modified under the Plan
in a manner that would result in the imposition of an additional tax under
Section 409A of the Code upon a Recipient; and (ii) if an Award is subject to
Section 409A of the Code, and if the Recipient holding the Award is a “specified
employee” (as defined in Section 409A of the Code, with such classification to
be determined in accordance with the methodology established by the Company), no
distribution or payment of any amount under the Award as a result of such
Recipient’s “separation from service” (as defined in Section 409A of the Code)
shall be made before a date that is six (6) months following the date of such
separation from service or, if earlier, the date of the Recipient’s death.
Although the Company intends to administer the Plan so that Awards will be
exempt from, or will comply with, the requirements of Section 409A of the Code,
the Company does not warrant that any Award under the Plan will qualify for
favorable tax treatment under Section 409A of the Code or any other provision of
federal, state, local, non-United States or other law. The Company shall not be
liable to any Recipient for any tax, interest, or penalties a Recipient might
owe as a result of the grant, holding, vesting, exercise, or payment of any
Award under the Plan.


(L) Awards to Participants Outside the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company and its Subsidiaries operate or have
Employees or otherwise to foster and promote achievement of the purposes of this
Plan, the Compensation Committee, in its sole discretion, shall have the power
and authority, without any amendment to the Plan, to: (i) determine which
non-United States Subsidiaries shall be covered by this Plan; (ii) determine
which foreign nationals and Employees outside the United States are eligible to
participate in this Plan; (iii) modify the terms and conditions of any Award
granted to Participants who are foreign nationals, who are employed outside the
United States or who are otherwise subject to the laws of one or more non-United
States jurisdictions; (iv) grant Awards to Participants who are foreign
nationals, who are employed outside the United States or who are otherwise
subject to the laws of one or more non-United States jurisdictions, on such
terms and conditions different from those specified in the Plan; (v) modify
exercise procedures and other terms and procedures with respect to such
Participants, to the extent such actions may be necessary or advisable; and (vi)
take any action, before or after an Award is made, that it deems necessary or
advisable to obtain approval or comply with any local government regulatory
exemptions, approvals or requirements.


Notwithstanding the above, the Compensation Committee may not take any actions
hereunder, and no Awards shall be granted that would violate any applicable law.


(M) Headings. The headings in this Plan are inserted for convenience only and
shall not affect the interpretation hereof.


(N) Dividend Equivalents. At the discretion of the Compensation Committee,
Awards granted pursuant to the Plan may provide Recipients with the right to
receive Dividend Equivalents, which may be paid currently or credited to an
account for the Recipients, and may be settled in cash and/or shares of Common
Stock, as determined by the Compensation Committee in its sole discretion,
subject in each case to such terms and conditions as the



--------------------------------------------------------------------------------



Compensation Committee shall establish. No Dividend Equivalents shall relate to
shares underlying an Option or SAR unless such Dividend Equivalent rights are
explicitly set forth as a separate arrangement and do not cause any such Option
or SAR to be subject to Section 409A of the Code. Notwithstanding anything
contained in this Plan to the contrary, Dividend Equivalents with respect to
Restricted Stock Unit Awards, Incentive Awards, Performance Unit Awards and
Recognition Awards that vest based on the achievement of Performance Goals shall
be accumulated until such Award is earned, and the Dividend Equivalents shall
not be paid if the Performance Goals are not satisfied.


(O) Deferrals. Except with respect to Options and SARs, the Compensation
Committee in its discretion may permit Recipients to elect to defer the issuance
or delivery of shares of Common Stock or the settlement of Awards in cash under
the Plan pursuant to such rules, procedures or programs as it may establish for
purposes of the Plan. The Compensation Committee in its discretion also may
provide that deferred issuances and settlements include the payment or crediting
of Dividend Equivalents or interest on the deferral amounts. All elections and
deferrals permitted under this provision shall comply with Section 409A of the
Code, including setting forth the time and manner of the election (including a
compliant time and form of payment), the date on which the election is
irrevocable, and whether the election can be changed until the date it is
irrevocable.


(P) Successors. All obligations of the Company under the Plan and with respect
to Awards shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or other event, or a sale or disposition of all or
substantially all of the business and/or assets of the Company and references to
the “Company” herein and in any Agreements shall be deemed to refer to such
successors.


Section 17. Effectiveness of this Plan


This Plan shall be effective as of the Effective Date. No Award may be granted
under the Plan after the tenth anniversary of the Effective Date, or such
earlier date as the Board shall determine. The Plan will remain in effect with
respect to outstanding Awards until no Awards remain outstanding.


Section 18. Governing Law


The provisions of this Plan shall be interpreted and construed in accordance
with the laws of the Commonwealth of Kentucky.

